El Juez Asociado 8b. Aldbey,
emitió la opinión del tribunal.
La Corte de Distrito de San Juan, Segundo Distrito, dictó sentencia en este pleito condenando al demandado a pagar al demandante $17,000 como indemnización por da-ños y perjuicios y las costas, pero apelada ante nosotros pronunciamos en julio 29, 1921, la siguiente sentencia, se-gún aparece de la transcripción: “Por los fundamentos con-signados en la anterior opinión, este Tribunal resuelve mo-dificar, como modifica, la sentencia apelada que dictó la Corte de Distrito de San Juan, Sección Segunda, en mayo 18 de 1920, en el sentido de rebajar la indemnización a la suma de $12,000 y confirmar dicha sentencia en los demás particulares, sin especial condenación de costas. Comuni-qúese en la forma y a los fines procedentes. Así lo pronun- ■ ciamos, mandamos y firmamos. Conforme con la anterior sentencia menos en la cuantía de la indemnización pues opi-namos que no debe pasar de $5,000 (cinco mil dólares).” Apelada también nuestra sentencia la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito la confirmó con costas el 7 de junio de 1922.
Después de dictada nuestra sentencia la parte deman-*244dante presentó en la corte inferior nn memorándum de cos-tas jurado por su abogado, que entre otras pequeñas par-tidas contenía una por honorarios de su abogado ascen-dente a $1,200, memorándum que fué impugnado por in-debido por haber sido nuestra sentencia sin especial con-dena de costas y por ser excesiva la cantidad fijada por los honorarios de abogado. Después de dictada la segunda sen-tencia en apelación al Circuito, presentó el demandante nuevo memorándum de costas jurado por el mismo abogado en el que la paidida de honorarios de abogado fué aumen-tada a $2,500 y el cual fué nuevamente impugnado por los mismos motivos que el anterior, pero fué aprobado en su totalidad por la corte de distrito por entender que de nues-tra sentencia no se desprende que modificamos la senten-cia en cuanto a la imposición de costas y porque no había otro motivo de oposición al memorándum. Sin embargo, fué también impugnado por excesivo.
Contra esta resolución se interpuso por el demandado este recurso de apelación en el que alega haber cometido la Corte inferior dos errores, a' saber: 1°., la corte erró al de-sestimar nuestra impugnación al memorándum de costas y resolver que la sentencia del Tribunal Supremo de Puerto Pico no -había modificado la sentencia de la Corte de Dis-trito de San Juan, en lo relativo a costas; 2°., la corte erró al resolver que la cantidad asignada para honorarios de abogado no era excesiva.
Tanto el primer motivo de- error alegado como la re-solución de la corte inferior giran sobre la interpretación de nuestra sentencia en lo relativo a las costas, pues como dice que se modifica la sentencia apelada en cuanto a la cuantía de la indemnización y que se confirma en cuanto a los demás particulares, sin especial condenación de cos-tas, entendió la córte inferior y sostiene el apelado, que sólo modificamos la sentencia apelada en cuanto a la cuan tía de la indemnización y que habiéndola confirmado en *245cuanto a los demás particulares quedó confirmada también en la imposición de costas al demandado, a pesar de haber dicho al final de nuestra sentencia “sin especial condena de costas,” y que estas palabras se refieren a las costas en este Tribunal Supremo.
No pueden referirse dichas palabras a costas en este tribunal pues no podemos imponerlas porque no existen, se-gún hemos declarado en los casos de Martínez v. Pagán López & Cía., 17 D. P. R. 613; J. Ochoa Hermano v. Herederos de Lanza, 17 D. P. R. 730; Hernández v. F. Carrera & Hno., 23 D. P. R. 863; Polanco v. Goffinet, 30 D. P. R. 882, y de Cruz v. Valentín, 31 D. P. R. 257. En vista de estas decisiones, el caso anterior de Márquez v. Aguiló, 10 D. P. R. 264, citado por el apelado, no tiene aplica-ción. En cuanto a los casos citados en su resolución por la corte inferior, el de 18 D. P. R. 82, nada dice con referen-cia a la cuestión resuelta y los de Vivas v. Hernaiz, Targa, & Co., 24 D. P. R. 836; Rubio v. Mayagüez Auto Garage Co., 20 D. P. R. 244; Morales v. Caraballo, 27 D. P. R. 591 y el de Cabranes v. Central Vannina y Gual, 29 D. P. R. 1018, no tienen relación alguna con la interpretación de nuestra sentencia porque se limitan a declarar la facultad discrecional de las cortes de distrito para imponer las cos-tas y a que no intervendremos con ella a no ser que se de-muestre abuso de esa discreción, sin referirse para nada a nuestra facultad para resolver en apelación sobre el pago de costas cuando revocamos o modificamos la sentencia ape-lada. En este caso, en vista de que se modificó la senten-cia rebajando a $12,000 la condena impuesta al demandado y en vista también de que dos jueces estimaron que debía rebajarse a $5,000, creimos que el demandado no debía pa-gar las costas y por eso dijimos “sin especial condenación de costas,” o sea que cada parte pagará las suyas.
Quizás la sentencia en controversia debió redactarse más claramente y decir que se modificaba en cuanto a la indem-*246nizaeión y en cnanto a la declaración de costas que debían ser sin especial condena de ellas, confirmándola en lo de-más, pero a pesar de la redacción que se le dió demuestra suficientemente que fallamos sin especial condenación de cos-tas, por lo que aparece suficientemente que la sentencia ape-lada fué modificada también en cuanto a la condena al de-mandado que contenía la sentencia apelada por ser contra-rio a ella nuestra declaración en ese particular.
El argumento de que aquella sentencia no fue impug-nada por la condena de costas no encuentra base en la transcripción, ni sería obstáculo para que la modificáramos si la cuestión fundamental entre las partes era modificada o revocada. En el caso de apelación de Wright v. Smith. 44 Mich. 560, 7 N. W. 240, no pudiendo los jueces llegar a un acuerdo en las cuestiones alegadas como errores, por este motivo fué confirmada la sentencia pero sin costas; y en el de Price v. Price, 46 Mich. 68, 8 N. W. 724, también en apelación se confirmó el decreto desestimando la de-manda por no estar satisfecha la corte de que existía causa para el remedio, pero por las circumstancias cada parte pagaría sus costas. En el caso que resolvemos nb bubo unanimidad de criterio entre los jueces y esto era bastante para modificar la condena de costas, pero si no debíamos modificarla en ese particular debió pedirnos la parte deman--dante que corrigiéramos nuestra sentencia, según liemos de-clarado en el "caso de Cruz v. Valentín, supra, en el que habiendo nosotros revocado una sentencia sin liacer decla-ración alguna sobre las costas sostuvimos la negativa de la corte a aprobar un memorándum de costas fundada en que nuestra sentencia no las concedía.
En cuanto a que nuestra sentencia' fué confirmada con costas, todos sabemos que tal condena se refiere a las cau-sadas en aquel tribunal, que cobra por medio de un man-dato, por lo que no se refiere a las costas de la primera instancia.
*247Por las razones expuestas la resolución apelada debe ser revocada debiendo diotarse otra por nosotros negando la aprobación del memorándum de costas por no ser debidas al demandante.

Revocada la sentencia apelada y dictada otra negando la aprobación del memorándum.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Franco Soto.
Los Jueces Asociados Sres. Wolf y Hutchison disintieron.